 
Exhibit 10.15
 
SIXTH MODIFICATION OF LEASE
 
This Sixth Modification of Lease ("Fifth Modification") is dated December 9,
2016, between Fair Center Office Associates, LLC ("LANDLORD") and Information
Analysis, Inc. ("TENANT").
 
RECITALS
 
R-1
LANDLORD and TENANT entered into that particular Lease as of December 20, 1996,
as modified (the ”Lease”).
 
R-2
TENANT is currently leasing from LANDLORD approximately four thousand four
hundred thirty-four (4,434) square feet of rentable area on the second (2nd)
floor of the Fair Center Office Building, having a street address of 11240
Waples Mill Road, Suite 201, Fairfax, Virginia hereinafter referred to in this
Sixth Modification as the Premises.
 
R-3
LANDLORD and TENANT wish to amend the Lease as provided herein.
 
In consideration of the mutual promises contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
1)
Modification of Lease. LANDLORD and TENANT agree that the Lease is hereby
modified as follows:
 
A)
Term: The term of the Lease for the Premises shall be renewed and extended for
an additional four (4) years and one (1) month (“Premises Extension Term”)
commencing June 1, 2017 (“Lease Extension Commencement Date”), and expiring four
(4) years and one (1) month thereafter at midnight on June 30, 2021 (“Extension
Term Expiration Date”).
 

B)
Concessions: Notwithstanding any provision in this Lease to the contrary,
LANDLORD shall abate the first month’s rent. The rent commencement date shall be
July 1, 2017.
 
C)
Rent: The rental rate for the first year of the Premises Extension Term shall be
twenty-three and 00/100 dollars ($23.00) per square foot, full service, to be
paid in twelve (12) monthly installments of eight thousand four hundred
ninety-eight and 50/100 dollars ($8,498.50) (the “Base Monthly Rent”). Effective
on each anniversary of the Lease Extension Commencement Date, the Base Monthly
Rent shall be increased by three percent (3%).
 
D)
Additional Rent: Operating Expenses and Real Estate Taxes: Commencing on June 1,
2018, TENANT shall pay, as additional rent, for its Proportionate Share of any
Operating Expenses and real estate taxes for the Land and Building in excess of
the 2017 base year operating expenses for the Building. TENANT’s Proportionate
Share for the Premises (Suite 201) is hereby estimated to be 4,434/63,919 or
6.93%.
 
 
1

 
 
E)
Broker Leasing Commission: LANDLORD and TENANT acknowledge that Cushman &
Wakefield has been retained by the TENANT as Broker and that any commission due
will be pursuant to a separate agreement.
 
F)
Tenant Improvements: LANDLORD shall deliver and TENANT shall accept the Premises
in “As-Is” condition, with the exception of the following Tenant Improvements to
be completed by LANDLORD, at LANDLORD’S sole cost and expense:
 
●
New building standard carpet, color to be selected by Tenant;
●
New building standard paint, color to be selected by Tenant;
●
Approximately fifteen (15) to twenty (20) additional (or relocated) duplexes,
locations to be determined by TENANT; and
●
“White-Board” paint to be provided for one (1) wall in current conference room.
 
2)
Reaffirmation of Lease. Except as modified herein, the Lease is hereby
reaffirmed and ratified.
 
IN WITNESS WHEREOF, the parties have executed the Sixth Modification of Lease
intending same to be effective the date indicated in the first paragraph of this
Sixth Modification of Lease, having executed the Sixth Modification of Lease on
the date indicated below to their name.
 
 
 
LANDLORD: Fair Center Office Associates, LLC
 
 
 
 
 
Witness:
 
By:

 
 
 
Printed Name:
 
 
 
Title: 
 
 
 
Date:

 
 
 
 
 
 
TENANT: Information Analysis, Inc.
 
 
 
 
 
Witness:
 
By:
 
 
 
Printed Name:

 
 
 
Title:
 
 
 
Date:
 

 


 
2
